ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated June 21, 2021 in responding to the Office Action of January 19, 2021 provided in the rejection of all previous pending claims 1-12.
Claims 1, 4, 7, and 8 have been amended.
No claims have been cancelled nor newly added.
Thus, claims 1-12 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
Prior Art's Arguments – Rejections
5.	Applicant’s amendment and response dated June 21, 2021 in responding to the Office Action of January 19, 2021 especially with respect to amended limitation in per independent claims 1 and 7– See Remarks, pages 7, last paragraph to page 8, paragraph 1, have been fully considered and are not persuasive and/or moot as follow:  
	As of claim 1, in response to applicants’ argument that the combination of Iborra with Ferryanto does not disclose “The field of endeavor of the claimed invention is the creation of a hardware description language compiler for tools where the problem of generating a tool machine model and documentation/software for the tool machine is addressed. Clearly the field of endeavor and problem solved by Applicant's claims are different than that of Ferryanto (and even the field of endeavor and problem solved by Iborra). Thus, there is simply no motivation to combine Iborra and Ferryanto. " --See Remarks, page 8, paragraph 2 to page 9, paragraph 2,  have been fully considered but is not persuasive.

Iborra discloses

	“using Automatic software production system via use of "requirements analysis" and 	Computer Aided Software Engineering (CASE) to facilitate the first phase of the software 	engineering 

Iborra also discloses,

	“To automatically write a complete working program from the formal specification 	requires at least one translator program that controls said computer to process the 	formal specification into working code in some target computer language such as Visual 	Basic, C++, assembly code for any microprocessor, etc. At least a system logic translator 	is required to convert the requirements of the formal specification into working code 	that can be interpreted or compiled into a program that can control a computer to do 	the functions modelled in the Conceptual Model. In some applications where, for 	example, the program to be written is buried inside a big machine such as an MRI 	machine and 	there is no user interface and no data structure or persistence layer 	needed, the single 	translator may be enough” - See at least [0026], with emphasis 	added.

Iborra further discloses,

	“FIG. 2 is a schematic block diagram illustrating the high-level architecture and data 	flows of an automatic software production system 202 in accordance with one 	embodiment of the present invention. The automatic software production system 202 is 	configured to accept requirements 200 as input, and produce a complete, robust 	application 204 (including both system logic and user-interface code), a database 	schema 206, and documentation 208.
		In one implementation, the automatic software production system 20 includes a 	Computer Aided Software Engineering (CASE) tool 210 front end
	to allow a user to input the requirements, a validator 220 for validating the input 	requirements 200, and several translators to convert the validated input requirements 	200 into a complete, robust application 204. These translators may include a system 	logic generator 236, and a 	documentation generator 238”- See at least [0082], with emphasis added.

	Accordingly, Iborra discloses using the software production system 202 including Computer Aided Software Engineering (CASE) tool 210 front end for allowing a user to input the requirements and compile (compiler) those requirement for validation and generating a database schema and documentation, which indicating that Iborra discloses software production system as in compiler.
	It is to note that while Iborra discloses that the automatic software production system 202 is operable to describe a product as in compiler - see at least [0043], [0082], Fig. 2 and associated text, but does not explicitly disclose that the product is a tool or machine. However, Ferryanto, in an analogous art, since it is a system and method of interactive design of a product, discloses, applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine - machine -and other type of systems -product- as such,
	“A design of a model of a system is preferably achieved with a generic, parametric driven design process. Advantageously, the parametric process allows for flexibility in design and engineering analysis of the model in a fraction of the time required using conventional design methods. Various computer-based tools are integrated to achieve this enormous time and expense savings, including solid modeling, parametric design, and probabilistic-based software.
	If the design of a new product is considered the solution to a particular need, the redesign of the product is an improved solution. The improved solution generally involves varying existing design parameters. Variant design involves varying a design parameter without changing the product's basic design configuration. The design optimization of a complex system typically involves multiple responses.
	In this example, the process is applied to a vehicle engine, although other types of systems are foreseeable. A computer-generated geometric model representing a design form for a portion of engine, such as a cylinder head, is shown at 50 of FIG. 3. The engine design is typically generated through the use of conventional computer-aided design (CAD), including computer-aided manufacturing (CAM) and computer-aided engineering (CAE) techniques.
	The computer system 10 may also include various computer-aided design (CAD) tools and computer-aided engineering (CAE) tools 16, which can be used in conjunction with the method, to be described. The CAD tools 16 may include solid modeling, visualization and parametric design techniques. Solid modeling, for example, takes electronically stored vehicle model data from the model library 14 and standard component parts data from the knowledge-based engineering library 12 and builds complex geometry for part- to-part or full assembly analysis. Several modeling programs are commercially available and generally known to those skilled in the art. -See Ferryanto, at least [0005], [0019-0021], [0027], Fig. 1, and associated text, with emphasis added.

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine and other type of systems of Ferryanto on Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of Iborra since they both in same computer product design model endeavor and doing so will improve solution generally involves varying existing design parameters without changing the product's basic design configuration for expediting the design optimization of a complex system typically involves multiple responses from users as seen in Ferryanto (e.g. [0019-0020]).
	Accordingly, the combination of Iborra with Ferryanto is a proper combination for disclosing the claim 1 limitation. Similar notation also applied to claim 7. 
See Remarks, pages 7, last paragraph to page 8, paragraph 1 ,have been fully considered and are not persuasive and/or moot in view of a new combined teaching  as applied herein, as will further be addressed under Claim Rejection below.
Claim Objections
6.	Claims 4-6 and 8-12 are objected to because of the following informalities:  
As to claim 4, 
Line 1, recites to include the limitation “wherein generating a manual comprises” should be changed to, for example – wherein converting the tool machine model into the manual comprises --.  Appropriate correction is required.
Lines 2-3, recites to include the limitation “the tool model” should be changed to, for example –the tool machine model --.  Appropriate correction is required.
Line 8, recites to include the limitation “the manual” appears to be a missing a period at the end of line and it should be changed to, for example – the manual. --.  Appropriate correction is required.
As to claim 5, line 2, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.
As to claim 6,
machine model --.  Appropriate correction is required.
line 3, recites to include the limitation “the updated tool model” should be changed to, for example – [[the]] an updated tool machine model --.  Appropriate correction is required.
line 4, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.
As to claim 8, line 2, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.
As to claim 9, line 5, recites to include the limitation “the tool model” should be changed to, for example – the tool machine model--.  Appropriate correction is required.
As to claim 10, line 2, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.
As to claim 11, line 2, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.
As to claim 12,
line 2, recites to include the limitation “the tool model” should be changed to, for example – the tool machine model --.  Appropriate correction is required.
an updated tool machine model --.  Appropriate correction is required.
line 4, recites to include the limitation “the tool” should be changed to, for example – the tool machine --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iborra et al. (US 2002/0062475 A1, hereinafter Iborra) in view of Ferryanto et al. (US 2006/0064288 A1, hereinafter Ferryanto), and in further view of Stemer et al. (US 2006/0248540 A1, hereinafter Stemer).
	As to claim 1, Iborra discloses a method comprising: 
	providing a running machine characteristic, of a tool machine-- ( e.g., In one implementation, the automatic software production system 202 includes a Computer Aided Software Engineering (CASE) tool 210 front end to allow a user to define input based upon requirements -see at least see at least [0043], [0082], Fig. 2, and associated text), to a processor of a tool modeling apparatus --(e.g. the automatic software production system 202, Fig. 2- see at least [0082], Fig. 2, and associated text);
generating, with the processor of the tool modeling apparatus, a tool machine model based on the running machine characteristic so that the tool machine model comprises at least one of a text, a graphic, and a software program describing the real operational state of the tool machine; and converting the tool machine model into a manual for the tool machine based on the real operational state of the tool machine described in the tool machine model and using one or more templates-- (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see at least [0082], 0646-0649, Fig. 2, and associated text).  
	It is to note that while Iborra discloses that the automatic software production system 202 is operable to describe a product-- see at least [0043], [0082], Fig. 2 and associated text, but does not explicitly disclose that the product is a tool. However, Ferryanto, in an analogous art, since it is a system and method of interactive design of a product, discloses, applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine -- machine -and other type of systems -product—as such,
a model of a system is preferably achieved with a generic, parametric driven design process. Advantageously, the parametric process allows for flexibility in design and engineering analysis of the model in a fraction of the time required using conventional design methods. Various computer-based tools are integrated to achieve this enormous time and expense savings, including solid modeling, parametric design, and probabilistic-based software. If the design of a new product is considered the solution to a particular need, the redesign of the product is an improved solution. The improved solution generally involves varying existing design parameters. Variant design involves varying a design parameter without changing the product's basic design configuration. The design optimization of a complex system typically involves multiple responses. In this example, the process is applied to a vehicle engine, although other types of systems are foreseeable. A computer-generated geometric model representing a design form for a portion of the engine, such as a cylinder head, is shown at 50 of FIG. 3. The engine design is typically generated through the use of conventional computer-aided design (CAD), including computer-aided manufacturing (CAM) and computer-aided engineering (CAE) techniques. The computer system 10 may also include various computer-aided design (CAD) tools and computer-aided engineering (CAE) tools 16, which can be used in conjunction with the method, to be described. The CAD tools 16 may include solid modeling, visualization and parametric design techniques. Solid modeling, for example, takes electronically stored vehicle model data from the model library 14 and standard component parts data from the knowledge-based engineering library 12 and builds complex geometry for part- to-part or full assembly analysis. Several modeling programs are commercially available and generally known to those skilled in the art.” -See Ferryanto, at least [0005], [0019-0021], [0027], Fig. 1, and associated text, with emphasis added.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine and other type of systems of Ferryanto on Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of Iborra since they both in same computer product design model endeavor and doing so will improve solution generally involves varying existing design 
	It is further to note that modified Iborra with Ferryanto  does not explicitly disclose, embodying at least a real operational state of a tool machine, to a processor of a tool modeling apparatus; However, Stemer, in an analogous art, discloses, embodying at least a real operational state of a tool machine, to a processor of a tool modeling apparatus-- (e.g. allowing user define entire set of functions including command, events, parameters (i.e., defining parameters for functionality of a pump etc.) in developing new apparatus in generation source code - see Stemer, at least abstract, [0013], [0028], [0029], and associated text).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user define apparatus’s input parameters of Stemer on the Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of modified Iborra with Ferryanto a since doing so will further allow quickly generating source code due to flexibility in modifying the input attributes as seen in Stemer (e.g. 0028, 0029, and 0040).
As to claim 2, modified Iborra with Ferryanto and Stemer discloses further comprising retrieving information from the template, wherein the template comprises a file having formatting information See Iborra, at least [0082], 0646-0649, Fig. 2, and associated text.  
As to claim 3, modified Iborra with Ferryanto and Stemer discloses wherein the template comprises a language template for allowing the generation of the manual having a desired language --See Iborra, at least [0082], 0646-0649, Fig. 2, and associated text.  
As to claim 5, modified Iborra with Ferryanto and Stemer discloses further comprising automatically generating a software program for the tool corresponded to the manual --(e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text).  
As to claim 7, Iborra discloses a method comprising 
providing a running machine characteristic, of a tool machine-- (e.g., In one implementation, the automatic software production system 202 includes a Computer Aided Software Engineering (CASE) tool 210 front end to allow a user to define input based upon requirements -see at least see at least [0043], [0082], Fig. 2, and associated text), to a processor of a tool modeling apparatus--(e.g. the automatic software production system 202, Fig. 2- see at least [0082], Fig. 2, and associated text);
(e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see at least [0082], 0646-0649, Fig. 2, and associated text).  
It is to note that while Iborra discloses that the automatic software production system 202 is operable to describe a product-- see at least [0043], [0082], Fig. 2 and associated text, but does not explicitly disclose that the product is a tool. However, Ferryanto, in an analogous art, since it is a system and method of interactive design of a product, discloses, applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine -- machine -and other type of systems -product—as such, 
“A design of a model of a system is preferably achieved with a generic, parametric driven design process. Advantageously, the parametric process allows for flexibility in design and engineering analysis of the model in a fraction of the time required using conventional design methods. Various computer-based tools are integrated to achieve this enormous time and expense savings, including solid modeling, parametric design, and probabilistic-based software. a vehicle engine, although other types of systems are foreseeable. A computer-generated geometric model representing a design form for a portion of the engine, such as a cylinder head, is shown at 50 of FIG. 3. The engine design is typically generated through the use of conventional computer-aided design (CAD), including computer-aided manufacturing (CAM) and computer-aided engineering (CAE) techniques. The computer system 10 may also include various computer-aided design (CAD) tools and computer-aided engineering (CAE) tools 16, which can be used in conjunction with the method, to be described. The CAD tools 16 may include solid modeling, visualization and parametric design techniques. Solid modeling, for example, takes electronically stored vehicle model data from the model library 14 and standard component parts data from the knowledge-based engineering library 12 and builds complex geometry for part- to-part or full assembly analysis. Several modeling programs are commercially available and generally known to those skilled in the art.” -See Ferryanto, at least [0005], [0019-0021], [0027], Fig. 1, and associated text, with emphasis added.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine and other type of systems of Ferryanto on Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of Iborra since they both in same computer product design model endeavor and doing so will improve solution generally involves varying existing design parameters without changing the product's basic design configuration for expediting the design optimization of a complex system typically involves multiple responses from users as seen in Ferryanto (e.g. [0019-0020]).
 (e.g. allowing user define entire set of functions including command, events, parameters (i.e., defining parameters for functionality of a pump etc.) in developing new apparatus in generation source code - see Stemer, at least abstract, [0013], [0028], [0029], and associated text).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user define apparatus’s input parameters of Stemer on the Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of modified Iborra with Ferryanto a since doing so will further allow quickly generating source code due to flexibility in modifying the input attributes as seen in Stemer (e.g. 0028, 0029, and 0040).
As to claim 8, modified Iborra with Ferryanto and Stemer discloses wherein the tool comprises a plurality of modules, wherein at least a first module is assembled, wherein at least a second module is not assemble, wherein the software program is operable to test the at least a first module – see Iborra, at least 0026-0027, 0083-0084.  
As to claim 9,  modified Iborra with Ferryanto and Stemer discloses further comprising generating a software program comprises receiving a software template, wherein the software template comprises at least one of place-holder commands, command structures, graphical interface, and default functions, mapping the tool model to the software template--  see Iborra, at least [0043], [0082-0084].  
As to claim 10, modified Iborra with Ferryanto and Stemer discloses further comprising automatically generating a manual for the tool corresponded to the software program-- (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text). 
As to claim 11, modified Iborra with Ferryanto and Stemer discloses further comprising automatically generating a user manual for the tool for operating the software program (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text).  
9.	Claims 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iborra in view of Ferryanto, Stemer, and in further view of Damm et al. (US 2004/0060037 A1, hereinafter Damm).
As to claim 4, it is to note that while modified Iborra with Ferryanto and Stemer discloses wherein generating a manual  - (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see Iborra at least [0082], 0646-0649, Fig. 2, and associated text) comprises48 of 521229P015339-US(DC1)EFS WEB running a template engine , wherein the template engine is operable to accept the tool model – (e.g., validator 220 – see Iborra, at least 0043, 0082, 0153-0154, 0646-0649, Fig. 2, and associated text), but does not explicitly disclose together with at least one of a figure template for figure generation and a document template for document generation, wherein the template engine is operable to generate at least one of a figure file comprising instructions for figure generation and a document file comprising instructions for document generation; running a processor, wherein the processor is operable to accept the at least one of a figure file and a text file, wherein the processor is operable to generate the manual.
However, Damm, in an analogous art, discloses
Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code framework.  CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.

Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 
While synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, changes to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 


As to claim 6, it is to note that modified Iborra with Ferryanto and Stemer does not explicitly discloses, further comprising updating the tool model; automatically generating an updated manual for the updated tool model; automatically generating an updated software program for the tool corresponded to the updated manual.  However, Damm, in an analogous art, discloses
“The so-called Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code framework.  CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.

Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 
While synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, changes to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the synchronizing/merging including updating of components based with programming code of CASE tool as seen in Damm on the Computer Aides Software Engineering (Case) product tool of modified Iborra with Ferryanto and Stemer for further would  promoting for intuition, flexibility, and collaboration, giving a more direct, less complex  for various user/developer as seen in Damm (e.g., 0013). 
As to claim 12, it is to note that modified Iborra with Ferryanto and Stemer does not explicitly discloses further comprising 
However, Damm, in an analogous art, discloses
“The so-called Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code framework.  CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.
Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 	While synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, hanges to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the synchronizing/merging including updating of components based with programming code of CASE tool as seen in Damm on the Computer Aides Software Engineering (Case) product tool of modified Iborra with Ferryanto and Stemer for further would  promoting for intuition, flexibility, and collaboration, giving a more direct, less complex  for various user/developer as seen in Damm (e.g., 0013). 
Conclusion
10.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARINA LEE/Primary Examiner, Art Unit 2192